In a negligence action to recover damages for personal injuries, etc., defendant appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Queens County, entered February 22, 1978, as is in favor of plaintiffs Peter Ukson and against it, upon a jury verdict. The appeal is on the ground of excessiveness. Judgment reversed insofar as appealed from, on the law, and, as between plaintiff Peter Ukson and defendant, action severed, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless, within 20 days after entry of the order to be made hereon, plaintiff Peter Ukson shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor from $2,900,000 to $1,500,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended is affirmed, without costs or disbursement. The verdict was excessive to the extent indicated herein. Hopkins, J. P., Damiani, Rabin and Mangano, JJ., concur.